DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 2 in line 2 includes “wherein the high pressure compressor defines a cruise overall pressure ratio.” It is believed to be in error for - - wherein the high pressure compressor defines a cruise pressure ratio. - -  The overall pressure ratio is defined as the high pressure compressor ratio times the low pressure compressor ratio.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 in line 2 recites “the first compressor rotor of the low pressure compressor defines a hub to tip ratio defined by a radius of a tip of a leading edge of the compressor rotor divided by a radius of a root at the leading edge of the compressor rotor, wherein the hub to tip 
Claim 7 in line 6 recites the phrase “can be.” The phrase "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pointon (US 2019/0048826).
Regarding claim 1, Pointon teaches a gas turbine engine (10, Fig. 1) comprising a gas turbine engine core (Fig, 1) comprising high (20) and low (18) pressure compressors and high (24) and low pressure (26) turbines, the high pressure compressor and high pressure turbine being coupled by a high pressure shaft (32)(¶32), and the low pressure compressor and low pressure turbine being coupled by a low pressure shaft (34), the engine further comprising a fan (16) coupled to the low pressure shaft by a reduction gearbox (36), wherein the low pressure compressor comprises no more than two compressor stages (¶22, 2-4 stages, ¶30, one or more stages), and the low and high pressure compressor together and the low and high pressure compressor together define a cruise overall core pressure ratio of between 30 and 50 (40, ¶30).
Regarding claim 3, Pointon teaches the invention as claimed and discussed above and Pointon further teaches the high pressure compressor has no fewer than 8 stages and no more than 12 stages (between 8 and 12, ¶22).
Regarding claim 9, Pointon teaches the invention as claimed and discussed above and Pointon further teaches the engine comprises a plurality of outlet guide vanes located axially rearward of the fan, wherein the outlet guide vanes are configured to provide structural support for the engine core relative to a fan housing (Fig. 1, the outlet guide vanes extend between the engine core and fan housing and provide structural support).
Regarding claim 11, Pointon teaches the invention as claimed and discussed above and Pointon further teaches a method of operating a gas turbine engine in accordance with claim 1, comprising, at cruise conditions, operating the low and high pressure compressors to provide a pressure ratio between 30:1 and 50:1 (40, ¶30).
Regarding claim 14, Pointon teaches the invention as claimed and discussed above and Pointon further teaches the high pressure compressor comprises 9 or 10 stages (9 or 10 stages, ¶22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pointon (US 2019/0048826) in view of Guynn (Analysis of Turbofan Design Options for an Advanced Single-Aisle Transport Aircraft.).
Regarding claims 2, 4 and 13, Pointon teaches the invention of claim 1 as discussed above. Pointon doesn’t teach the high pressure compressor defines a cruise pressure ratio of between 16:1 and 27:1, the low pressure compressor comprises a cruise pressure ratio of between 1.5 and 2, the high pressure compressor defines a cruise overall pressure ratio of between 17:1 and 20:1.
Guynn teaches cruise pressure ratio values for the high pressure compressor and the low pressure compressor in geared turbofan engines at cruise (Table 2). In particular, in Table 2, at a cruise condition at M. 8 and 35,000 feet, Guynn teaches for a geared turbofan engine with a variable fan nozzle, a fan pressure ratio of 1.3, a low pressure compressor pressure ratio of 1.82 and high pressure compressor ratio 17.7. The fan pressure ratio of 1.3 is the minimum value considered. On page 12, Guynn teaches lowering the fan pressure ratio minimizes certification noise of the engine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Pointon have a low pressure compressor pressure ratio of 1.82 and high pressure compressor ratio 17.7, as taught by Guynn, in order to minimize the noise of the engine.
.
Claims 5, 7, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pointon (US 2019/0048826) in view of Naylor (Optimization of Nonaxisymmetric Endwalls in Compressor S-Shaped Ducts.).
Regarding claims 5 and 15, Pointon teaches the invention as claimed and discussed above for claim 1. Pointon teaches further teaches a core inlet passage extending between a core inlet and an inlet of the low pressure compressor, a first radius change ΔR1 being defined by a difference between a radius (Rinlet) at a mid-height of the leading edge of an engine section stator aerofoil at an axially forward end of the core inlet passage, and an outlet radius Routlet of the core inlet passage measured at a mid-height at a leading edge of a first rotor stage of the low pressure compressor, a first duct loading ΔR1/L1 being defined by a ratio of the first radius change ΔR1 to a first axial length L1 of the inlet duct between the axially forward end and the leading edge of the first stage of the low pressure compressor (Fig. 1). Pointon teaches the shape of the duct can vary as ratio of the inlet diameter at the base of the duct and compressor diameter at the base of the duct is variable and the axial length of the duct is variable (¶39, Fig. 3). 
Pointon doesn’t teach ΔR1/L1 is in a range between 0.3 and 0.6 (claim 5) and 0.35 and 0.55 (claim 15). 
 is an important parameter for determining the performance of the duct (Introduction).  Fig. 3 shows duct losses as a function ΔR/L for unstrutted ducts, where ΔR/L is between about .35 and .9. Naylor teaches the duct value of 100% of Fig. 3, with a ΔR/L of .5 is characteristic of the duct loading used in modern Aeroengines (Baseline duct). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Pointon have ΔR1/L1 of .5, as taught by Naylor, in order to deliver the gas to the low pressure compressor with an acceptable amount of duct loss as taught by Naylor.
In the case where the claimed ranges, in this case a ΔR1/L1 between 0.3 and 0.6 or between 0.35 and 0.55, "overlap or lie inside ranges disclosed by the prior art," in this case a ΔR1/L1 of .5, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I.
Regarding claim 16, Pointon in view Naylor teaches the invention as claimed and discussed above for claim 5 and Naylor further teaches duct loadings, ΔR1/L1, between .35 and .9. In particular, Naylor in Fig. 3 teaches a duct loading, ΔR1/L1, of about .4 provides a near minimum amount of duct loss. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Pointon in view of Naylor have ΔR1/L1 of about .4, as taught by Naylor, in order to deliver the gas to the low pressure compressor with an a near minimum amount of duct loss as taught by Naylor. In addition, Naylor teaches the first duct 1/L1, is a result effective variable. In In Re Antonie, 559 F.2d 618,195 (CCPA)) it has been held that it is not inventive to discover the optimum first duct loading by routine experimentation
Regarding claims 7, 18 and 19, Pointon teaches the invention as claimed and discussed above for claim 1.
Pointon teaches the engine core comprises an inter-compressor duct extending between an outlet of the low pressure compressor and an inlet of the high pressure compressor, the inter-compressor duct defining a second duct loading ΔR2/L2 comprising a second radius change ΔR2 divided by a second axial length L2 of the inter-compressor duct, wherein the second radius change ΔR2 can be determined by a difference between a radius RIPC of the inter-compressor passage measured at a mid-height of the trailing edge of an axially rearmost low pressure compressor rotor at an axially forward end of the inter-compressor passage, and a radius RHPC of the inter-compressor passage measured at a mid-height at a leading edge of a first rotor stage of the high pressure compressor (Fig. 1). 
Pointon doesn’t teach ΔR2/L2 is in a range between 0.3 and 0.6 (claim 7), between 0.35 and 0.55 (claim 18) or the second duct loading is approximately .5. 
Naylor teaches the duct value of 100% of Fig. 3, with a ΔR/L of .5 is characteristic of the duct loading used in modern Aeroengines with S-shaped ducts between compressors (Baseline duct).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Pointon have ΔR2/L2 of .5, as taught by Naylor, in order to deliver the gas to the high pressure compressor with an acceptable amount of duct loss as taught by Naylor.
2/L2, between 0.3 and 0.6 (claim 7), between 0.35 and 0.55 (claim 18), or approximately .5 (claim 19)), "overlap or lie inside ranges disclosed by the prior art," in this case a ΔR2/L2 of .5, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), 2144.05, I. In addition, Naylor teaches the second duct loading, ΔR2/L2, is a result effective variable. In In Re Antonie, 559 F.2d 618,195 (CCPA)) it has been held that it is not inventive to discover the optimum first duct loading by routine experimentation.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pointon (US 2019/0048826) in view of Walsh and Fletcher (Gas Turbine Engine, page 164).
Regarding claim 6, Pointon teaches the invention as described above for claim 1 and Pointon further teaches the first compressor rotor of the low pressure compressor defines a hub to tip ratio defined a radius of a root at the leading edge of the compressor rotor by divided by a radius of a tip of a leading edge of the compressor rotor (Fig. 1), 
Pointon doesn’t teach the hub to tip ratio is between 0.6 and 0.75.
Walsh and Fletcher teaches for an axial compressor the hub to tip ratio should be greater than .65 for the stage to decrease disc and blade stresses and reduce secondary flows.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Pointon have the hub to tip ratio greater than .65, as taught by Walsh and Fletcher, in order to decrease disc and blade stresses and reduce secondary flows as taught by Walsh and Fletcher.
In the case where the claimed ranges, in this case a hub to tip ratio, between 0.6 and 0.75, "overlap or lie inside ranges disclosed by the prior art," in this case a hub to tip ratio greater than 
Regarding claim 17, Pointon in view of Walsh and Fletcher doesn’t teach the hub to tip ratio is approximately .7.
Walsh and Fletcher teaches the hub to tip ratio is a result effective variable which achieves a recognized result. In this case, the recognized results are its effects on secondary flows and blade stresses for lower hub to tip ratios and tip clearance and surge margin for higher hub to tip ratios. Since the general conditions of the claim, i.e., a hub to tip ratio of approximately .7, were disclosed in in the prior art by Pointon in view of Walsh and Fletcher, it is not inventive to discover the optimum hub to tip ratio by routine experimentation (In Re Antonie, 559 F.2d 618,195 (CCPA)), and it would have been obvious to one of skill in the art before the effective filing date of the claimed invention to have modified the hub to tip ratio to be to be approximately.7 to minimize the effects of tip clearance, blade stresses and secondary flows, as taught by Walsh and Fletcher.
Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pointon (US 2019/0048826) in view of Hasel (US 2018/0230912).
Pointon teaches the invention as discussed above for claims 1 and 9. 
Regarding claims 8, 10 and 12, Pointon doesn’t teach a forward core mounting member which extends between a radially inner core housing and a radially outer core housing, the forward core mounting member extends between an axial position of the inter-compressor duct and an axial position of a root trailing edge of the outlet guide vanes and the forward core mounting member extends between an axial position of the inter-compressor duct and an axial position of a root trailing edge of the outlet guide vanes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Pointon have a forward core mounting member which extends between a radially inner core housing and a radially outer core housing, the forward core mounting member extends between an axial position of the inter-compressor duct and an axial position of a root trailing edge of the outlet guide vanes and the forward core mounting member extends between an axial position of the inter-compressor duct and an axial position of a root trailing edge of the outlet guide vanes, as taught by Hasel, in order to provide structural support for the engine core as taught by Hasel.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.P.O./Examiner, Art Unit 3741    

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741